Order entered January 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01448-CV

                             GUADALUPE MORENO, Appellant

                                               V.

                                 C'TARA INGRAM, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-2144

                                           ORDER
       We GRANT appellant’s January 14, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file her brief on or before February 3, 2014. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE